Citation Nr: 1042903	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 26, 
2010, for osteochondritis dessicans, left knee, and in excess of 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army 
from September 1987 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The Board finds that the 
remand order has been substantially complied with and the appeal 
is ready for review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In an October 2006 rating decision, the RO assigned a 10 percent 
rating to the service-connected osteochondritis dessicans of the 
left knee, effective August 7, 2002.  In a June 2010 rating 
decision, the Veteran's disability evaluation for osteochondritis 
dessicans of the left knee was increased to 20 percent disabling, 
effective May 26, 2010.  The Veteran was advised of the increased 
ratings; however, he did not withdraw his appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, this appeal continues. 





FINDINGS OF FACT

1.  Prior to May 26, 2010, the Veteran's osteochondritis 
dessicans of the left knee exhibited some reduction in full range 
of motion with pain.

2.  Currently, the left knee disability is manifested by some 
reduction in full range of motion with pain and instability, 
however, the Veteran has flexion in excess of 60 degrees, and 
extension is not limited to 5 degrees or more.  The left knee 
disability does not cause ankylosis, cartilage damage or loss, 
tibia or fibula impairment, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Prior to May 26, 2010, the criteria for a rating in excess of 
10 percent for osteochondritis dessicans of the left knee have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5003 (2010).

2.  Effective May 26, 2010, the criteria for a current evaluation 
in excess of 20 percent for osteochondritis dessicans of the left 
knee based on instability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5257 (2010).
 
3.  Effective May 26, 2010, the criteria for a current separate 
evaluation of 10 percent, but no more, for osteochondritis 
dessicans of the left knee with x-ray evidence of arthritis with 
painful motion have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.71a and Part 4, Codes 5003 (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that VA has met the duties to notify under the 
VCAA with regard to the claims adjudicated on the merits in this 
decision.  The RO provided VCAA notice letter to the Veteran in 
September 2002, before the original adjudication of the claims, 
and in December 2006.  The December 2006 letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for increased rating, as well as what 
information and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the December 
2006 VCAA letter noted above was issued after the rating decision 
on appeal and, therefore, was not timely.  The RO cured the 
timing defect by providing VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2007 supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision. See Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see 
also Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the applicable 
due process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Mayfield 
III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 
F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issues adjudicated 
in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 
(2009). (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  The Board also notes that the Veteran 
has not demonstrated or even pled prejudicial error with respect 
to the duties to notify. See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), regarding the rule of prejudicial error.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA treatment 
records dated from 2002 to 2010 were obtained and associated with 
the claims folder.  VA examinations were performed in 2002, 2006, 
and 2010 in order to obtain medical evidence as to the nature and 
extent of the claimed disability.  The Board finds that, 
collectively, the VA examination reports obtained in this case 
are adequate.  The VA examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disabilities, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  It is also necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3 (2010).  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

During the period on appeal, the Veteran's osteochondritis 
dessicans of the left knee has been rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5099 and 5003 and 5257.  Diagnostic Code 
5099 indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  In 
the present case, the RO rated the claim under Diagnostic Code 
5003, for the evaluation of arthritis, degenerative.

Degenerative arthritis when established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2010).

Diagnostic Code 5260 provides for evaluating limitation of the 
flexion of the leg.  A noncompensable rating is provided where 
flexion is limited to 60 degrees, a 10 percent rating is assigned 
where flexion is limited to 45 degrees, a 20 percent rating is 
assigned when flexion is limited to 30 degrees, and a 30 percent 
rating is assigned when flexion is limited to 15 degrees. 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 5 
degrees, 10 percent at 10 degrees, 20 percent at 15 degrees, 30 
percent at 20 degrees, 40 percent at 30 degrees, and 50 percent 
at 45 degrees. 38 C.F.R. § 4.71a, DC 5261.  See also 38 C.F.R. § 
4.71, Plate II (2010), which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.

Slight recurrent subluxation or lateral instability of recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation and moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  An evaluation of 
30 percent requires severe impairment, including recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize actual 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint." 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 




Analysis

The Veteran contends that a higher rating is warranted for his 
service-connected osteochondritis dessicans of the left knee.  
Historically, service connection for osteochondritis dessicans of 
the left knee was granted in an October 1992 rating decision, and 
a noncompensable rating was assigned.  As previously noted, 
according to an October 2006 rating decision, the RO assigned a 
10 percent rating to the service-connected osteochondritis 
dessicans of the left knee effective August 7, 2002.  In a June 
2010 rating decision, the RO assigned a 20 percent rating 
effective May 26, 2010.  

Prior to May 26, 2010, a rating in excess of 10 percent for 
osteochondritis dessicans of the left knee is not warranted.  In 
this case, although there was some limitation of motion with pain 
in the left knee, the limitation of motion was not compensable 
and no other symptomatolgy of the knee was shown prior to May 26, 
2010.

According to a December 2002 VA examination report, the Veteran 
stated that his knee pops and cracks.  He denied swelling and 
locking, but noted that it occasionally gives way.  Upon 
examination, there was no effusion or medial or lateral joint 
line tenderness.  There was no medial collateral or lateral 
collateral ligamentous instability.  Drawer sign, McMurray's, 
Aplrey's grind, and chondromalacia sign were all negative.  Range 
of motion testing revealed flexion to 119 degrees and extension 
to zero degrees.  X-rays showed osteochondritis dessicans of the 
medial femoral condyle.  

VA treatment records reflect the Veteran underwent surgery on his 
left knee in March 2004.  A March 2004 VA treatment report 
indicates that the Veteran's range of motion was 0 to 45 degrees.  
There was no neurovascular deficit and no swelling or drainage.  
The Veteran returned to work less than three weeks later.

An October 2006 VA examination report indicated the Veteran 
complained of giving way, instability, and pain.  He also 
reported experiencing flare-ups that were severe every 1 to 2 
months. Upon examination, range of motion was from 0 to 140 
degrees and pain began at 120 degrees.  The examiner noted 
crepitus, tenderness, painful movement, and guarding of movement 
of the left knee.  There were no clicks or snaps, grinding, 
instability, or patellar or meniscus abnormality.  There was no 
additional loss of motion on repetitive use. The diagnosis at 
that time was osteochondritis dessicans, left knee.

As noted in the 2006 VA examination report, the Veteran has 
limited motion of his left knee with pain at the end.  Such 
limitation of motion, however, is noncompensable pursuant to 
Diagnostic Code 5260.  As noted above, under Diagnostic Codes 
5003, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, an initial rating of 10 percent is for 
application for a major joint such as the knee.  As such, a 10 
percent rating, and no higher, is warranted for the left knee 
under Diagnostic Code 50 5003, prior to May 26, 2010, based upon 
his limited range of motion and complaints of pain.

The Veteran is not, however, entitled to a rating in excess of 10 
percent.  The Board notes that in March 2004, after knee surgery, 
there is one mention of knee flexion to 45 degrees.  However, 
this appears to be an isolated manifestation.  There is no 
evidence that at other any point during the course of this appeal 
that knee flexion has been limited to 45 degrees, or extension 
limited to 10 degrees so as to permit the assignment of an 
evaluation based on the degree of limitation of motion, as 
opposed to the presence of painful motion.  Accordingly, the 
evidence does not establish that an evaluation is warranted under 
DC 5260 or 5261.  

Further, as ankylosis, instability, dislocated or symptomatic 
removal of cartilage, impairment of the tibia and fibula, or genu 
recurvatum are not shown by the objective evidence prior to May 
26, 2010, ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, and 5263 are not applicable.  Despite the Veteran's 
complaints of instability, the 2002 and 2006 VA examination 
reported both indicate that there was no instability regarding 
the Veteran's left knee.  Therefore, a review of the record fails 
to reveal any additional objective functional impairment 
associated with the Veteran's service-connected knee disability 
so as to warrant application of alternate rating codes.  Thus, 
prior to May 26, 2010, a rating in excess of 10 percent for 
osteochondritis dessicans of the left knee is not warranted. 

Effective May 26, 2010, the RO assigned a 20 percent rating based 
on moderate instability of the knee.  As previously noted, the 
rating criteria for DC 5257, which pertains to other impairment 
of the knee, provides that knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 38 
C.F.R. § 4.71a, DC 5257. 

The Veteran underwent another VA examination in May 2010.  At 
that time he reported left knee pain, weakness, stiffness, giving 
way, lack of endurance, but he denied deformity, locking, 
effusion, and dislocation.  The Veteran also reported having 
flare-ups on a daily basis especially when walking up the stairs 
or standing.  Passive and active range of motion was from 0 to 
115 degrees with pain at the end point.  The examiner reported 
that more than three repetitive range of motion does not change 
his range of motion.  The examiner also noted moderate laxity and 
instability to both medial and collateral ligaments of the left 
knee joint.  An MRI revealed extensive necrosis involving the 
media femoral condyle in association with adjacent osteoarthritis 
and edema.  There was also an extensive tear of the medial 
meniscus and a significant tear and laxity in the medial 
collateral ligament.  There was also a joint effusion in 
association with a small Baker's cyst.  The diagnosis at that 
time was degenerative joint disease with osteochondritis 
dessicans of the left knee joint.

In this case, the Board finds that the Veteran has suffered from 
no more than moderate instability of the left knee.  Addressing 
whether he is entitled to a rating higher than 20 percent, the 
Board finds that he is not, as the record has not shown there to 
be severe subluxation or lateral instability of the knee.  
Significantly, on the May 2010 VA examination report, the 
Veteran's left knee instability was described as moderate in 
severity. 

However, the 2010 examination report indicates a diagnosis of 
degenerative joint disease of the left knee.  As noted above, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, and a 20 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbation. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 
23-97 (July 1, 1997).  In this opinion, the VA General Counsel 
held that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), 
the VA General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, and 
there is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59.

Such is the case here.  At the May 2010 VA joints examination, 
the VA examiner indicated that the Veteran had degenerative joint 
disease of the left knee.  Pain was also noted on range of motion 
testing.  On this basis, the Board finds that a separate 10 
percent evaluation is warranted based on x-ray evidence of 
degenerative arthritis of the left knee with painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The award of such an 
evaluation is not pyramiding, as the Veteran is being compensated 
separately for instability of the knee, as contemplated by the 
currently assigned Diagnostic Code, and for the additional 
disability of painful motion due to his degenerative arthritis.  
See 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259 
(1994); VAOPGCPREC 23-97 and VAOPGCPREC 9-98, supra.

Under DC 5003, a 20 percent rating is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered one major joint. 
Accordingly, because there are not two or more major or minor 
joints involved in this instance, as the Veteran is only service-
connected for one knee, the Veteran is not entitled to a rating 
greater than 10 percent under this code.

Consideration has also been given to whether an increased 
evaluation is warranted under other potentially applicable 
diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991). However, there is no evidence of dislocated or removed 
semilunar cartilage of the knee, left knee anklyosis, impairment 
of the tibia or fibula, or genu recurvatum. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2009).  
Accordingly, an evaluation greater than the separate 20 and 10 
percent ratings now assigned is not warranted for osteochondritis 
dessicans with degenerative joint disease of the left knee.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While recognizing 
the Veteran's contentions of record that he experiences flare-
ups, the Board notes that the probative and persuasive evidence 
of record does not reflect functional loss not contemplated by 
the separate 10 percent evaluation assigned for that painful 
motion by this decision.  In the present case, the evidence of 
record reveals complaints of knee pain, and pain was noted at the 
end of the range of motion in the 2006 and 2010 examinations.  
However, the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  Specifically, 
although the 2006 and 2010 VA examiners indicated that it would 
be speculative to state whether there would be pain, weakness, 
incoordination, and lack of endurance of change of range of 
motion with flare-up, they also indicated that there was no 
additional loss of motion on repetitive use.  Although the Board 
is required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is important 
to emphasize that the rating schedule does not provide a separate 
rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Even when considering the Veteran's complaints of pain, the 
criteria for the higher rating based on the Veteran's range of 
motion are not met during the entire period on appeal.  Moreover, 
while adjudication of musculoskeletal disorders requires 
consideration of the impact of functional loss under 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5257 is not 
predicated on loss of range of motion, so 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); do not apply. Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The Veteran is competent to report his symptoms. See Layno v. 
Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted the service-connected osteochondritis dessicans of the 
left knee warrants more than the assigned evaluations, the Board 
finds that the medical examinations do not establish that a 
rating in excess 10 percent is warranted prior to May 26, 2010, 
or that, since May 26, 2010, ratings in excess of the separate 10 
percent and 20 evaluations are warranted.

The Veteran is assigned staged ratings for separate periods of 
time based on the facts found. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board finds the assigned Diagnostic Code adequately addresses 
the Veteran's symptoms of instability and pain on motion.  There 
is no indication that the schedular criteria are inadequate to 
evaluate the Veteran's service-connected disability.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In conclusion, the Board finds that, prior to May 26, 2010, the 
Veteran's level of disability more closely approximates the 
criteria for a 10 percent disability evaluation and a higher 
evaluation is not warranted.  Moreover, the Veteran's current 
level of disability more closely approximates the criteria for a 
20 percent disability evaluation for instability, and a separate 
10 percent disability evaluation for painful motion, and higher 
evaluations are not warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.














ORDER

An evaluation in excess of 10 percent for osteochondritis 
dessicans of the left knee prior to May 26, 2010 is denied.

An evaluation in excess of 20 percent for osteochondritis 
dessicans of the left knee based on instability since May 26, 
2010 is denied.

Effective May 26, 2010, a separate and distinct 10 percent 
evaluation for osteochondritis dessicans of the left knee with 
degenerative arthritis based on painful motion is granted, 
subject to those regulations governing the payment of monetary 
benefits.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


